                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


HEATHER SAYGER,                           : Case No. 3:18-cv-244
                                          :
        Plaintiff,                        : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
        Defendant.                        :


                               DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint Motion

to Remand to the Commissioner. (Doc. #10). The parties stipulate that this case should

be remanded to the Acting Commissioner of Social Security for further proceedings,

pursuant to sentence four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g).

       Upon remand, the Appeals Council will vacate all findings in the Administrative

Law Judge’s decision, and the Commissioner will conduct further proceedings and

develop the administrative record as necessary to determine whether Plaintiff is under a

disability as defined by the Social Security Act.

                       IT IS THEREFORE ORDERED THAT:

       1.     The parties’ Joint Motion to Remand to the Commissioner
              (Doc. #10) is ACCEPTED;

       2.     The Clerk of Court is directed to enter Judgment in Plaintiff’s
              favor under Fed. R. Civ. P. 58;
     3.     This matter is REMANDED to the Social Security
            Administration, pursuant to sentence four of 42 U.S.C. §
            405(g), for further consideration consistent with this Decision
            and Entry and the parties’ stipulation; and

     4.     The case is terminated on the docket of this Court.

     IT IS SO ORDERED.

Date: March 11, 2019                                         *s/Thomas M. Rose
                                                         Thomas M. Rose
                                                         United States District Judge




                                          2
